Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 11/10/2021 amending claims 7 and 13, no claim has been canceled and new claim 14 has been introduced. 
Regarding amendments on claims 7 and 13 replacing the term “predetermined” with “preset” to overcome the potential antecedent issue, the amendments are acknowledged and entered, and the corresponding Claim Objection has been withdrawn accordingly. 
In virtue of this communication, claims 7-9 and 13-14 are currently pending in the instant application. 

Response to Remarks
Regarding the claim objections, Applicant has replaced the occurrences of the term "predetermined" with "preset" for consistency. The replacements are accepted and the corresponding claim objections have been withdrawn accordingly. 
Regarding the 35 USC 112 claim rejections, Applicant has amended the language of claims 7 and 13 to reinforce clarity and to overcome the rejection. However, the Office considers the amended claim language has introduced a different subject matter, not supported by Application Specification, that recommends the 35 USC 112 rejections, as explained further in the later part of the current Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 7 (and similarly Independent claim 13) language recites the limitation, in part, “... the beam splitter including ... a second surface ..., the second surface reflecting the whole preset wavelength range of light to the image generator ... wherein the preset wavelength range is a wavelength other than the visible wavelength range”. 
Similarly, independent claim 14 language recites the limitation, in part, “... wherein the second reflection surface reflects the whole first light ... and the first light is invisible light”. 
One of ordinary skilled in the art would agree the range of visible light wavelength is approximately between red (400nm) to purple (700 nm). However, the whole EM wavelength range covers gamma-rays (< 10 pico-meter) to radio waves (> 1 mm). Application Specification does not reveal how such a beam splitter is implemented. The Office also believes at the time the application was filed, no one has possession of a beam splitter reflection technology with the claimed wavelength range of operation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao; Tsu-Chin et al. (US 20120007839 A1) 
As to claim 1, Tsao discloses an augmented reality optical device ([0088] The fourth embodiment (as shown in FIG. 4) provides an augmented reality system 400 and method allowing an observer to view a first component optical image (e.g. a physical optical image), originating at the beginning of the first optical path 401, that is combined with a second component optical image (i.e. an electronic optical image)...
Notice Fig. 4 embodiment is a superset of embodiments Figs 1-3), comprising:  
an image generator receiving a preset wavelength range of light ([0092] ... filter selected wavelengths, provide temporal, wavelength, and/or intensity modulation of images carried by different optical paths) reflected by an affected part and generating an image of the affected part (There is no indication in the claim language about the location of an affected part. As result, it can be anywhere around the augmented reality optical device. Also, an image is an optical appearance or radiation from an object. It appears the “preset wavelength range of light reflected by an affected part” itself is already an image); an image output unit outputting a visible wavelength range of light corresponding to the image generated by the image generator ([0027] the light source optionally produces light selected from the group consisting of (a) visible light, (b) UV light, and (c) IR light ...
[0072] ... the electronic image capture device 121, and possibly the viewing location 92 and/or the positioning location 82 may be repositionable or reorientable relative to the other components either manually under computer control to help provide improved alignment of composite optical image components (i.e. of the first and second component optical images that make up the composite optical images
[0074] In some embodiment variations, one or more light sources 161 may be included in the system to direct light onto the object viewing location ..., the light source itself may be capable of modulated output while in other embodiments any desired output modulation may be achieved by one or more of the optical elements 162 or 171-1 such that only at selected times do relevant images from optical path 101 actually reach optical paths 102 and 103
[0048] Image capture devices, or “image capture means”, appropriate for the various embodiments of the presentation invention can take on a variety of forms. Examples of such image capture devices include photocell arrays, cameras (e.g. digital cameras or camcorders), charged-coupled devices (CCD), and CMOS Cameras. In such embodiments, the frame rate of the image capture device and of an electronic image display device may be synchronized to allow for the imaging device to view either only a single component optical image, subset of component optical images, or all component optical images as a composite optical image.
Based on the above teachings, Tsao’s “image capture device teaches the claimed “image generator” and “image output unit”, as well as performing the respective functions ); a lens unit focusing the light reflected by the image output unit ([0088] As with the other embodiments presented herein above, optional optical components 471-1 to 471-7 may be located one or more of the first-seventh optical paths. [0073] In some variations of the first embodiment, additional optical elements may be located along one or more of the first-fourth optical paths as indicated by blocks 171-1 to 171-4 in FIG. 1. These optical elements may include apertures, lens, mirrors ...); and 
a beam splitter disposed under the image generator in a first direction of the augmented reality optical device, the beam splitter including a first surface and a second surface disposed in different directions to reflect incident light in different directions  ([0088] ... copies of the first component optical images and the second component optical images are sent by the first beam splitter 411-1 and a third beam splitter 411-3, respectively, along second and seventh optical paths 402 and 407 into separate image capture devices 421-1 and 422-2.
Notice each beam-splitter includes a top reflection surface and a bottom reflection surface disposed in an opposite direction from each other, and reflects top and bottom incident light in different directions as shown in the figures), to reflect incident light in different directions, the second surface reflecting the whole preset wavelength range of light to the image generator, and the first surface transmitting a first portion of the visible wavelength range of light and another visible wavelength range of light, incident from outside of the augmented reality optical device, to a pupil of a user positioned in a second direction of the augmented reality optical device, which is different from the first direction, while reflecting a second portion of the visible wavelength range of light and the other visible wavelength range of light in a preset direction other than towards the user's pupil and the image generator, or transmitting the first portion of the visible wavelength range of light and the other visible wavelength range of light in the preset direction while reflecting the second portion of the visible wavelength range of light and the other visible wavelength range of light to the user's pupil, wherein a first length of the beam splitter in a-the first direction is identical to a second length of the beam splitter in a-the second direction perpendicular to the first direction, wherein a distance between the image generator and a center of the beam splitter is identical to a distance between the center of the beam splitter and the user's pupil, and wherein the first surface and the second surface are positioned inside the beam splitter, and wherein the preset wavelength range is a wavelength other than the visible wavelength range (For the preceding limitation, Examiner considers art rejection would not be meaningful as at the time the application was filed, no one has possession of a beam splitter reflection technology with the claimed wavelength range of operation, as explained in 35 U.S.C. 112(a) Description Requirement rejection above). 

As to claim 8, Tsao discloses the augmented reality optical device of claim 7,  wherein the preset wavelength range of light is an infrared or ultraviolet wavelength range of light ([0027] ... the light source optionally produces light selected from the group consisting of (a) visible light, (b) UV light, and (c) IR light). 

As to claim 9, the augmented reality optical device of claim 7, wherein the image output unit receives, from the outside, an AR image to be output and outputs another visible wavelength range of light corresponding to the AR image (Fig. 1: [0073] additional optical elements may be located along one or more of the first-fourth optical paths as indicated by blocks 171-1 to 171-4 in FIG. 1. These optical elements may include apertures, lens, mirrors, filters, shuttering devices (e.g. acousto-optic modulators), additional beam splitters, and the like that may be used to position, size, orient, modulate, split, combine, or vary light wavelengths reaching the viewing or capture positions. Such optical elements may be configurable manually or by computer controlled adjustment ). 

As to claim 13, Tsao discloses a medical ([0005] It is an object of some embodiments of the invention to provide an improved AR system and methods for use in medical applications) augmented reality device, comprising: an image generator receiving a preset wavelength range of light reflected by an affected part and generating an image of the affected part; an image output unit outputting a visible wavelength range of light corresponding to the image generated by the image generator (The preceding limitation is the same as claim 1, it is thus rejected with similar rationale as claim 1); an augmented reality optical device ([0088] The fourth embodiment (as shown in FIG. 4) provides an augmented reality system 400 and method allowing an observer to view a first component optical image (e.g. a physical optical image), originating at the beginning of the first optical path 401, that is combined with a second component optical image (i.e. an electronic optical image) 
Notice Fig. 4 embodiment is a superset of embodiments shown in Figs 1-3); including a beam splitter disposed under the image generator in a first direction of the augmented reality optical device, the beam splitter including a first surface and a second reflection surface disposed in different directions to reflect incident light in different directions, the second surface reflecting the whole preset wavelength range of light to the image generator  (the preceding limitation is similar to that of claim 7, and is rejected with similar rationale as explained in claim 7 Office Action); 
For the subsequent limitations of claim 13, Examiner considers art rejection would not be meaningful as at the time the application was filed, no one has possession of a beam splitter reflection technology with the claimed wavelength range of operation, as explained in 35 U.S.C. 112(a) Description Requirement rejection above). 

As to claim 14, Tsao discloses an augmented reality device, comprising: an image generator receiving first light reflected by an affected part of a patient and generating an image of the affected part; an image output unit outputting second light corresponding to the image; a lens unit focusing the second light output from the image output unit ([0088] The fourth embodiment (as shown in FIG. 4) provides an augmented reality system 400 and method allowing an observer to view a first component optical image (e.g. a physical optical image), originating at the beginning of the first optical path 401, that is combined with a second component optical image (i.e. an electronic optical image) 
Notice Fig. 4 embodiment is a superset of embodiments shown in Figs 1-3); and a beam splitter disposed under the image generator in a first direction of the augmented reality optical device, wherein a first reflection surface and a second reflection surface are disposed, inside the beam splitter, to reflect incident light in different directions, wherein the second reflection surface reflects the whole first light to the image generator, wherein the first reflection surface at least partially reflects the second light to a pupil of a user positioned in a second direction of the augmented reality optical device, which is different from the first direction, while at least partially transmitting third light, incident from outside of the augmented reality optical device, to the user's pupil, and wherein the second light and the third light are visible light, and the first light is invisible light (the preceding limitation is similar to that of claim 7, Examiner considers art rejection would not be meaningful as at the time the application was filed, no one has possession of a beam splitter reflection technology with the claimed wavelength range of operation, as explained in 35 U.S.C. 112(a) Description Requirement rejection above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621